Title: To George Washington from Samuel Huntington, 26 March 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia March 26. 1781
                  
                  Congress have been pleased to refer to your Excellency the enclosed Letter of the 21st Instant from Colonel Wood, soliciting in Behalf of Lt Colonel Hill the Liberty of being indulged his Parole to go to England, as also the Letter of the 20th Instant from Lt Col. Dubuyson, desiring that a similar Favor for himself may be made the Condition on which Lt Col. Hill’s Request should be granted; if obtained.
                  The Circumstances of Lt Colonel Dubuyson, from the Wounds he received at the Battle of Camden, seem to entitle him to an equal Indulgence with the other Officer.
                  I have been honored with two of your Letters of the first Instant & one of the 21st, with the several Papers to which they refer; am happy to be informed by the Latter, of your Excellency’s safe Return to the Army; am also to acknowledge your Attention in forwarding the Letter from Governor Trumbull which fell under your Care by Miss-Address.
                  It is probable the Letters which accompany this will give your Excellency the latest Intelligence I have received from the southern Army, & the British Fleet now in the Chesapeake, yet as the Intelligence is  important, have thought proper to transmit the enclosed Extracts of Letters from Governor Jefferson & Mr Barron.
                  The Minister of France will give you the Particulars of the Action between the two Fleets on the 16th Instant with more Exactness than I have been able to collect—No Vessel captured on either Side—the french Fleet I suppose are gone to Newport.  I have the Honor to be with the highest Regard your Excellency’s most obedient & most humble Servant
                  
                     Sam. Huntington  Presidt
                     
                  
               